5/27/2021           Case 18-33815 Document 533-10       Filed insource
                                            INBiz: Your one-stop  TXSB      onbusiness.
                                                                       for your 06/24/21 Page 1 of 1

                   (https://inbiz.in.gov)



  Business Details                                                                                               Print Entity Details

                           UNITED COATINGS
     Business Name:                                                  Business ID: 2005083100498
                           TECHNOLOGIES INC.
                           Domestic For-Profit
            Entity Type:                                        Business Status: Active
                           Corporation
      Creation Date: 08/29/2005                                    Inactive Date:
     Principal Office 1011 S MAIN ST, SOUTH
                                                                Expiration Date: Perpetual
            Address: BEND, IN, 46601, USA
                                                                 Business Entity
       Jurisdiction of
                       Indiana                                      Report Due 08/31/2021
           Formation:
                                                                          Date:
                                                                      Years Due:


  Incorporators Information
    Title              Name                           Address

    Incorporator       MARK HUFFER                    60866 WHISPERING HILLS DRIVE, SOUTH BEND, IN, 46614, USA

    Incorporator       BARRY KILLINGBECK              5166 E GOOTJACK RD, ROLLING PRAIRIE, IN, 46371, USA

      Page 1 of 1, records 1 to 2 of 2




   Principal Information

    Title                     Name                              Address

    Vice President            BARRY KILLINBECK                  1011 S MAIN ST, SOUTH BEND, IN, 46601, USA

    President                 Mark Huffer                       1011 S Main Street, South Bend, IN, 46601, USA

      Page 1 of 1, records 1 to 2 of 2




  Registered Agent Information
                        Type: Individual
                      Name: MARK HUFFER
                    Address: 1011 S Main Street, So Bend, IN, 46601, USA


                                                                Filing History       Name History          Assumed Name History
    Back           Return to Search
                                                                                                         Certified Copies Request



https://bsd.sos.in.gov/PublicBusinessSearch/BusinessInformationFromIndex                                                                1/1
